Citation Nr: 1450424	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right wrist disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Detroit, Michigan maintains jurisdiction over the Veteran's claims file.

In June 2014, the Board remanded these issues.  The appeal has been returned to the Board for further adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the claim in June 2014 to schedule the Veteran for a videoconference hearing after a finding of good cause was shown for a failure to report to a May 2013 travel board hearing.  However, since there is no indication that any steps were taken to schedule this hearing, and the representative reiterated the Veteran's desire for a videoconference hearing in a Written Brief Presentation, dated in November 2014, the Board finds that it has no alternative but to once again remand this matter so that the Veteran can be provided with his requested hearing.

The Board further recognizes that the August 22, 2013, Board decision also denied your appeal for a compensable initial rating for status post fracture of the left fifth metacarpal with degenerative arthritis.  If you report for a new Board hearing, the Board will vacate that decision and a new decision will be entered.  See 38 C.F.R. § 20.904(a)(3).  If you are scheduled for a hearing and fail to appear, the August 22, 2013 decision will not be vacated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the desired Board videoconference hearing in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



